Citation Nr: 1455193	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  10-21 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California




THE ISSUE

Entitlement to service connection for hypertension, to include as due to herbicide exposure and as secondary to type II diabetes mellitus.




REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

T. Levy, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1958 to April 1977, to include service in Vietnam from April 1966 to April 1967.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains the May 2014 reply brief, all other documents are duplicative to those in VBMS or irrelevant to the claim.

The Board remanded the case for further development in May 2014.  The case has since been returned to the Board for appellate review.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of the evidence weighs against a finding that hypertension manifested during active service or within the first post-service year, or is otherwise related to service or was caused or aggravated by the Veteran's service-connected type II diabetes mellitus.


CONCLUSION OF LAW

Entitlement to service connection for hypertension is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

Upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006),

Notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id. at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim. Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006).  VA's General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.  A comprehensive notice letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VA's notification requirements.  Mayfield v. Nicholson, 499 F.3d 1317, 1320 (Fed. Cir. 2007).  However, notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006). 

In this case, the RO sent the Veteran with a June 2009 VCAA notice letter that provided the required notice for direct service connection.  It was sent prior to the initial decision on the claim in July 2009.  No notice letter was sent regarding secondary service connection.  The regulations regarding secondary service connection were contained in the May 2010 statement of the case (SOC) which was followed by a final September 2014 supplemental SOC.  Therefore, a reasonable person could be expected to understand what was required to substantiate the elements of the claim.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication. 

In addition, the duty to assist the Veteran has also been satisfied with this case.  His service treatment records and all identified and available post-service medical records are in the claims file, including VA and private treatment records.  The Veteran has not identified any available, outstanding records that are relevant to the claim decided herein.  The Veteran has been afforded a January 2012 VA examination with July 2014 addendum opinion.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examination report, VA opinion, and addendum opinion, when taken together, are adequate to decide the case because they are predicated on a review of the claims file, as well as on the examination during which a history was solicited from the Veteran.  The opinions also sufficiently address the central medical issues in this case to allow the Board to make a fully informed determination and are supported by rationale.  Thus, there is adequate medical evidence of record to make a determination in this case. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

Finally, the Board finds that there has been compliance with the prior remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order).  That remand requested that VA medical records be obtained and an opinion that addressed Agent Orange.  Specifically, VA treatment records were associated with the file, and a sufficient addendum opinion was obtained.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disorders, such as hypertension, will be presumed to have been incurred in service if manifest to a compensable degree within the first post-service year.  See 38 U.S.C.A. § 3.307, 3.309.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for such diseases.  38 C.F.R. §§ 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

If a veteran was exposed to Agent Orange during active service, presumptive service connection is warranted for certain specified diseases.  38 C.F.R. §§ 3.307, 3.309 (2014).  A veteran is presumed exposed to Agent Orange if he or she had active military, naval, or air service, in the Republic of Vietnam from January 9, 1962 through May 7, 1975, "unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii).  If a veteran was exposed to Agent Orange during active service, service connection is presumed for some disorders, but not for hypertension, as it is expressly excluded.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that his hypertension was caused by his exposure to Agent Orange in service, or in the alternative, caused or aggravated by his service-connected diabetes mellitus.  See October 2014 informal hearing presentation.  At the outset, the Board notes that the Veteran's service in Vietnam is verified, thus his exposure to Agent Orange is conceded.  See November 2009 service personnel record.  Additionally, service connection is in effect for type II diabetes mellitus.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection is not warranted for hypertension.  

During service, the Veteran's blood pressure was within normal range, and no abnormalities with blood pressure were noted; he also denied high or low blood pressure.  See January1958 enlistment examination and report of medical history; reenlistment examinations and reports of medical history in October 1963, January 1970, and September 1973.  Although the Veteran visited sick call numerous times during service, there is no treatment for or mention of hypertension.  See service treatment records.

One year after separation from service, the Veteran filed his original claim for benefits for chronic lower back pain; sinus problems; hives-eyes-and lip swelling; left eye itching and swelling and times blurred vision; crooked nose bridge; chronic severe pain in scrotum; and, slight numbness and neck pain within the neck, arms and joint areas.  See April 1978 claim.  There is no claim for hypertension.

In an April 2010 VA examination was provided regarding diabetes mellitus.  The examiner found that the Veteran's hypertension was not a complication of diabetes mellitus.  

In a May 2010 statement, a private physician, Dr. JP, noted that he Veteran had been treated for several years for hypertension.  Dr. JP noted that the Veteran was recently diagnosed with diabetes, that he was compliant with medical instructions, required no medication, and that he was no below the diabetic range.  See May 2010 private treatment note.  

In January 2012, the Veteran was afforded a VA examination.  The diagnosis was hypertension.  After reviewing the claims file and examining the Veteran, the examiner concluded it was less likely than not that the hypertension was proximately due, the result of, or aggravated by, the Veteran's service connected diabetes mellitus.  The examiner explained that the Veteran was diagnosed and began treatment for hypertension prior to the year 2000 based and that hypertension diagnosed more than 10 years ago is not caused or aggravated by diabetes mellitus diagnosed within the last 2 years that is well-controlled on medication.  See January 2012 VA examination.  

In a July 2014 addendum opinion, the same VA examiner provided an opinion that the hypertension was not caused by Agent Orange.  The examiner noted that the Veteran's renal function was within normal range in June 2008.  The examiner further elaborated that the Veteran's primary hypertension was of unclear etiology, that such hypertension is very common in adults in the United States with a prevalence of about 30%, that risk factors include race, genetics, excessive sodium and alcohol intake, weight gain, physical inactivity, and that secondary causes of hypertension, include primary kidney disease, renovascular disease, drug-induced, endocrine disorder including phechromocytoma, primary aldosteronism, and Cushing's syndrome.  The examiner also noted that there were no large studies in the medical literature demonstrating that Agent Orange exposure causes hypertension.  

Based on the foregoing, the Board finds that the Veteran's hypertension did not manifest during service or for many years thereafter.  As previously noted, the Veteran had normal blood pressure entering into service and normal blood pressure was noted on several in-service examinations.  Moreover, the Veteran indicated on his various reports of medical history that he had high or low blood pressure.  

The year after separation from service, the Veteran made several disability claims; however, he did not make a claim for hypertension-nor were any abnormal blood pressure measurements, complaints of hypertensive symptoms, or opinions contained therein.  Hypertension was first documented around the year 2000, which is supported by the Veteran's own statements.  2000 is well beyond the one year presumptive period after discharge from service in 1977.  Therefore, the probative evidence of record supports a finding that the Veteran's hypertension did not manifest to a compensable degree in the year following separation from service, and therefore, there can be no presumptive service connection of hypertension as a chronic disease under 38 C.F.R. §§ 3.307 and 3.309.  

The precise onset date of the Veteran's hypertension is somewhat unclear, but the evidence of record places the onset of his hypertension in the late 1990s.  The VA examiner indicated that the Veteran's onset of hypertension originated somewhere around the late 1990s, and the private treatment records support this finding.  See January 2012 VA examination, July 2014 VA opinion; see also private treatment records from October-November 2000, May and September 2003, June 2005, June 2006, July 2008, and October 2008.  

The Veteran has not contested this finding, nor alleged an earlier onset date.  To the contrary, the Veteran stated to the VA examiner in January 2012 that his hypertension started about 15 years ago.  Therefore, even with an onset range around the late 1990s, his onset of hypertension is still twenty years after his separation from service.  Therefore, the evidence of record, including the Veteran's statements, show no chronicity or continuity of symptomatology.  38 C.F.R. § 3.303(b); Walker, 708 F.3d 1331.  Thus, service connection on these bases is not warranted.

In the absence of an in-service manifestation or within close proximity thereto, the weight of the evidence does not link the Veteran's hypertension to his service, including exposure to Agent Orange, or the service connected diabetes mellitus.  

The 2012 and 2014 VA examiner opinions weigh against connecting the Veteran's hypertension to service either due to Agent Orange exposure or as secondary to diabetes mellitus.  The examiner has knowledge, training, and expertise, and his conclusions are supported by a rationale based on such knowledge, an examination, and his review of the claims file and medical history.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (noting that the probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion).  The 2010 VA examiner opinion that hypertension is not a complication of diabetes mellitus lends support to the 2012 VA opinion.  The Board thus assigns significant weight to these opinions.  Notably, there is no contrary opinion.  

To the extent the Veteran has provided testimony that Agent Orange or his diabetes mellitus caused or aggravates his hypertension, he is not competent to do so.  The Veteran is competent to report symptoms and provide diagnoses that are capable of lay observation, but is not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  The record does not show, nor does the Veteran contend, that he has specialized education, training, or experience that would qualify him to render a diagnosis or render a medical opinion on this matter. Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the issue in this case is outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  This is because the development of hypertension, the effects of Agent Orange on internal processes, and the interrelationship of diabetes and hypertension are complicated medical determinations requiring specialized knowledge.  Additionally, even if the Veteran were competent to provide such opinions, the Board finds the VA examiner's opinions more probative as it is based on medical knowledge with supporting explanations and assigns the opinions greater weight.  

Based on the foregoing, the Board finds that the weight of the evidence is against the Veteran's claim. As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.


ORDER

Entitlement to service connection for hypertension, to include as due to herbicide exposure and as secondary to type II diabetes mellitus, is denied.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


